UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6103



DENNIE LEE RANKINS,

                                            Plaintiff - Appellant,

          versus


DAVID L. BEARD, JR.; VERNICE B. HOWARD; BRUCE
L. DAUGHTRY,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-96-1043-5-H)


Submitted:   May 29, 1997                  Decided:   June 10, 1997


Before NIEMEYER, LUTTIG, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dennie Lee Rankins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant, a South Carolina inmate, appeals the district

court's order denying relief on     his 42 U.S.C. § 1983 (1994)

complaint under 28 U.S.C.A. § 1915A (West Supp. 1997). We have

reviewed the record and the district court's opinion and find that

this appeal is frivolous. Accordingly, we dismiss the appeal on the
reasoning of the district court. Rankins v. Beard, No. CA-96-1043-
5-H (E.D.N.C. Jan. 6, 1997). We grant Appellant's motion to amend

his informal brief, and deny his motion for a transcript at govern-

ment expense. We dispense with oral argument because the facts and
legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2